Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the Examiner has determined is reasonably necessary to the examination of this application. 
In searching the prior art the Examiner located the reference McKay et al. (“Electrochemical Refrigeration and Energy Harvesting with the Vanadium-Bromide Couples,” ECS Meeting Abstracts, Volume MA2016-02, A01-Batteries and Energy Technology Joint General Session, 2016), which was co-authored by the present inventors.  ECS Meeting Abstracts are extended abstracts of the technical papers presented at ECS meetings.  The Examiner attempted to locate a copy of a technical paper or presentation of the above Abstract presented at the ECS meeting, but was unsuccessful in obtaining such a reference.  
In response to this requirement for information, please provide copies of each publication which any of the applicants authored or co-authored and which describe the disclosed subject matter of electrochemical refrigeration (and is not already of record).  Specifically, Applicant is requested, in response to this requirement, to please provide a full copy (if it exists) of any technical paper, poster, and/or presentation document(s) presented at the 230th ECS Meeting held October 2016 in Honolulu, HI based on the above referenced “Electrochemical Refrigeration and Energy Harvesting with the Vanadium-Bromide Couples” ECS Meeting Abstract.  Note that, any presentation, poster display, or other information disseminated at a scientific meeting, such as at an  ECS Meeting, constitutes prior art under the AIA  as being “otherwise available to the public” before the effective filing date of the claimed invention.  See MPEP 2152.02(e).
Applicant’s cooperation and help is politely requested, and Applicant is welcome to contact the undersigned Examiner for further clarification or expedited resolution of this requirement. 
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the Applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97. 
The Applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the Applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item. 
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action. 
/Matthew R Diaz/						     			      /MRD/	    Primary Examiner, Art Unit 1761                                                  	     June 29, 2022